               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:17-cv-00485-MR


DANNY R. HEMBREE, JR.,          )
                                )
                    Plaintiff,  )
                                )
         vs.                    )                        ORDER
                                )
FNU BRANCH, et al.,             )
                                )
                    Defendants. )
_______________________________ )


        THIS MATTER is before the Court on the parties’ responses to the

Court’s Order of June 9, 2020 [Docs. 111, 112].

        The pro se Plaintiff and Defendants Branch and Whitlock advise the

Court that they agreed to waive their right to a jury trial in this matter. [Docs.

111, 112]. Based on the parties’ representations, the Court will set this

matter for a bench trial during the Court’s September 8, 2020 mixed trial

term.

        IT IS, THEREFORE, ORDERED that this matter is hereby set for a

bench trial during the Court’s September 8, 2020 mixed trial term. The

parties will be advised at a later time of the precise trial date during that term.




         Case 3:17-cv-00485-MR Document 113 Filed 07/14/20 Page 1 of 2
IT IS SO ORDERED.
                      Signed: July 13, 2020




                                  2


 Case 3:17-cv-00485-MR Document 113 Filed 07/14/20 Page 2 of 2
